Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the preliminary amendment filed on 01/25/2021.

2.	The previous Title  of the Specification has been replaced by the new Title:
“Systems and Methods for Memory Layout Determination and Conflict Resolution”
Election/Restrictions

3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-20 drawn to a system comprising storing expected producer memory layouts, the expected consumer memory layouts, and the current memory layouts in the memory for use in processing the tensors through the dataflow graph,  classified as G0F8/433;

II.	Claim 21 drawn to a system comprising detecting memory layout conflicts when the expected consumer memory layouts are different from corresponding ones of the expected producer memory layouts and/or when the expected consumer memory layouts are different from corresponding ones of the current memory layouts; and resolving the memory layout conflicts by modifying the dataflow graph to cause the expected consumer memory layouts to match the corresponding ones of the expected producer memory layouts and/or to cause the expected consumer memory layouts to match the corresponding ones of the current memory layouts. Classified as G06f8/443.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are related as combination and sub combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in other combinations (MPEP § 806.05(c)).  

In the instant case, invention I has mechanism for enabling storing expected producer memory layouts, the expected consumer memory layouts, and the current memory layouts in the memory for use in processing the tensors through the dataflow graph. Gr II has mechanism for  detecting memory layout conflicts when the expected consumer memory layouts are different from corresponding ones of the expected producer memory layouts and/or when the expected consumer memory layouts are different from corresponding ones of the current memory layouts; and resolving the memory layout conflicts by modifying the dataflow graph to cause the expected consumer memory layouts to match the corresponding ones of the expected producer memory layouts and/or to cause the expected consumer memory layouts to match the corresponding ones of the current memory layouts.  Both inventions have the mechanism for compile time logic having access to the memory and configured to process the dataflow graph to determine, for the tensors, expected producer memory layouts, expected consumer memory layouts, and current memory layouts.  Invention I can perform actions without detecting memory layout conflicts when the expected consumer memory layouts are different from corresponding ones of the expected producer memory layouts and resolving the memory layout conflicts by modifying the dataflow graph.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143).

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 3 7 CFR 1.48 (b) and by the fee required under 37 CFR 1.17(1).
					
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system,  call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196